Title: From George Washington to Alexander Hamilton, 21 October 1798
From: Washington, George
To: Hamilton, Alexander



My dear Sir,
Mount Vernon 21 Octr 1798.

The last mail to Alexandria brought me a letter from the President of the United States, in which I am informed that he had

signed, and given the Commissions to yourself, Generals Pinckney & Knox, the same date; in hopes that an amicable adjustment, or acquiescence might take place among you. But, if these hopes should be disappointed, and controversies should arise, they will of course be submitted to me, as Commander in Chief, and if after all, any one should be so obstinate as to appeal to him from the judgment of the Commander in chief, he was determined to confirm that judgment.
General Knox is fully acquainted with my sentiments on this subject; and I hope no fresh difficulties will arise with General Pinckney. Let me entreat you therefore to give, without delay, your full aid to the Secy of War. At present I will only add that I am always, & Affectly yours

Go: Washington

